Citation Nr: 1726357	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  11-32 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a heart attack.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran had active duty service for training (ACDUTRA) from August 1976 to November 1976.  At the hearing, the Veteran also reported additional periods of service with the Alabama Air National Guard and National Reserves, to include from May 2001 to September 2002.  However, the record is somewhat unclear regarding the precise periods of ACDUTRA and inactive duty service for training (INACDUTRA).

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran appeared and testified before the undersigned Veterans Law Judge at a videoconference hearing held in July 2013.  A transcript of the hearing has been associated with the Veteran's claims file.

In November 2013, the Board remanded this matter in order to secure a complete copy of the disability records relating to the Veteran that were in possession of the Social Security Administration.  VA has since requested and appears to have associated a complete copy of these records with the Veteran's claims file.  As such, the Board is satisfied that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet App 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board sincerely regrets the additional delay, but it must again remand this matter to allow VA to fully satisfy its duties to assist the Veteran in the development of his claim.

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  As part of its duty to assist claimants, VA must obtain relevant evidence upon receipt of a substantially complete application for benefits.  When relevant evidence is in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain such evidence.  38 C.F.R. § 3.159(c)(2).

The record is somewhat unclear with respect to the Veteran's specific service dates and periods of service.  For instance, although the record contains a DD Form 214 for the period from August 1976 to November 1976, it is devoid of any DD Form 214 for the Veteran's reported period of ACDUTRA that began in May 2001 and completed in September 2002.  Similarly, although the record contains an enlistment examination for the National Guard in March 1980, the record does not contain any personnel records relating to any subsequent period of service.  The Board also notes that the Veteran's treatment records include a February 2001 treatment note in which the Veteran's treating clinician indicated that the Veteran had "recently" been found to have an inguinal hernia at a physical examination with the National Guard.  However, this examination report does not appear in the record, nor does any personnel or form from the National Guard document the period of service for which this examination was conducted.  

The record does include a June 2010 formal finding on the unavailability of service treatment records.  Although the dates of the developmental requests appear to match those that appear in the Veteran's claims file, the Board notes that the Veteran identified in this report does not appear to be the appellant in this case.  Ultimately, as the Veteran has contended that the disabilities for which he is seeking service connection relate to periods of ACDUTRA or INACDUTRA, it is incumbent upon VA to ensure that it has a complete record of these periods, including all service treatment and personnel records relating to these periods of service. 

"Active military service" is defined by VA law and regulations.  Active military, naval, or air service includes active duty, any period of active duty training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 U.S.C.A. § 101 (21), (24); 38 C.F.R. 
 § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.

National Guard service generally includes periods of ACDUTRA and/or INACDUTRA.  ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. See 38 U.S.C.A. § 101 (22)(C); 38 C.F.R. § 3.6 (c). INACDUTRA includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. 38 U.S.C.A. § 101 (23)(C); 38 C.F.R. 
 § 3.6(d).

The Board also notes that VA's duty to assist claimants may also include providing a medical examination.  These are required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the claimant's service or with another service-connected disability, and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, there is competent medical evidence of hypertension and an inguinal hernia.  However, the evidence relating to the precise nature of the Veteran's claimed heart attack is somewhat unclear.  For instance, a private May 2001 treatment note indicates that the Veteran's treating clinician could not rule out anterior infarct but did not provide a definitive diagnosis of an infarct.  The Veteran also indicated that he first sought treatment for hypertension shortly after his initial period of ACDUTRA.  He also testified that his heart attack occurred during a period of weekend training and that his hernia may have related to his period in the National Guard when he carried heavy objects on his back.  Ultimately, the Board is not satisfied that there is sufficient competent medical evidence on file for the Board to make a decision on the claim, to include whether there is an etiological relationship between the Veteran's claimed disabilities and his periods of ACDUTRA or INACDUTRA and to include the precise nature of the Veteran's current cardiovascular disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to submit any official military reports and/or orders showing his specific dates of National Guard service, including the specific dates of periods of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) service, or any other official documentation that might provide such information.  

2.  Attempt to verify and enumerate (month, day, year) all periods of "active military service", to include relevant confirmed periods of ACDUTRA and INACDUTRA by contacting the appropriate service organization.  

3.  Attempt to verify that all of the Veteran's service personnel records from any identified period of ACDUTRA or INADUCTRA service are obtained and associated with the Veteran's claims file.  Any negative reply must be documented, in which case, the Veteran and his representative must be notified that these records cannot be located and they must be given an opportunity to respond.

4.  After each of the above items is completed, schedule the Veteran for a VA examination to determine the nature and etiology of his inguinal hernia, hypertension, and his cardiovascular condition currently claimed as a heart attack.  The examiner is asked to take a detailed history, review the claims file, and complete any tests or studies deemed necessary.  

After completing the examination, the examiner should provide a statement regarding the nature of any current cardiovascular disability that is currently claimed as a heart attack, if any.  

Thereafter, the examiner is asked whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension, current cardiovascular disability (currently claimed as a heart attack), and inguinal hernia were caused by or are otherwise etiologically related to any period of ACDUTRA or INACDUTRA.  

With respect to the Veteran's hypertension, the examiner is also asked when this disability first manifested.  The examiner must provide a rationale for his/her opinion.

5.  Thereafter, readjudicate the Veteran's claims for service connection.  If any claim is not granted, send him and his representative a supplemental statement of the case and allow them an appropriate amount of time to respond before returning the file to the Board for further appellate consideration of the claim.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




